Citation Nr: 1228263	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland
 
 
THE ISSUE
 
Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture with radical styloidectomy.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1977 to February 1984.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Providence, Rhode Island.  The case was certified to the Board by the Baltimore, Maryland RO.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The Veteran's electronic Virtual VA folder was reviewed in connection with this appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
At the Veteran's June 2011 hearing he reported receiving additional treatment for his left wrist after the statement of the case was issued in February 2011, and that he wished those records to be considered in connection with this appeal.  The most recent VA treatment records in the claims file are from February 2009.  Therefore, more recent records should be obtained and associated with the claims file.
 
Additionally, a July 2008 treatment record indicated that the Veteran had left forearm muscle atrophy and wrist tenderness to light touch that was suggestive of neuropathy.  It does not appear that the Veteran has ever been examined to determine whether there is a muscle and/or neurological disorder due to the left wrist disability.  Therefore, such an examination is necessary in order to fully evaluate the severity of the Veteran's left wrist disability.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO should contact the Veteran and request that he identify all treatment that he has received for his left wrist disorder since February 2009.  All identified private and VA treatment records should be obtained.  If the RO cannot locate the identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO should afford the Veteran a VA neurological examination to determine the nature and extent of any residuals of a left wrist fracture with radical styloidectomy, and to determine whether it is at least as likely as not that the Veteran has either a neurological or muscle injury, or both, due to his service connected left wrist disability.  If any neurological or muscle injury is found, the examiner must indicate whether it is at least as likely as not, i.e., is there a 50/50 chance, that any such disorder is caused or aggravated by residuals of a left wrist fracture with radical styloidectomy.  The examiner should include a complete rationale for his opinion in the report of examination, or, if the examiner is unable to provide the requested opinion without resort to undue speculation, such a finding must be fully explained.  All symptoms of any muscle or neurological injury to the left forearm/wrist should be set forth in detail.  If a muscle or neurological disorder of the left arm is diagnosed, but found not to be caused or aggravated by residuals of a left wrist fracture, the examiner must differentiate the various pathologies.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  A complete rationale is required for any opinion offered.
 
3.  After completion of the above development, the claim should be readjudicated, including whether the Veteran is entitled to a separate compensable rating for any neurological or muscle injury.  If any determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



